Citation Nr: 0333796	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  98-14 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and, if 
so, entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from July 1968 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  (The appellant has since relocated to an 
area served by the RO in Phoenix, Arizona.)  In that 
determination, the RO denied the appellant's application to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  The appellant disagreed and this appeal 
ensued.  

The RO also developed for appellate review a claim of 
entitlement to an evaluation in excess of 20 percent for a 
right knee disability.  By a December 8, 1999, letter, the RO 
notified the appellant of its September and December 1999 
rating decisions that denied an evaluation in excess of 20 
percent.  The appellant submitted a statement in September 
2000, which the RO interpreted as expressing disagreement 
with this action.  It subsequently issued a statement of the 
case on December 6, 2000.  The appellant had until February 
4, 2001, to submit a VA Form 9 (Substantive Appeal) 
perfecting his appeal.  See 38 C.F.R. § 20.200 (2003) (appeal 
perfected oupn receipt of a timely substantive appeal); 
38 C.F.R. § 20.302(b) (2003) (substantive appeal to be filed 
within one year of notification of rating decision or within 
60 days of issuance of statement of the case, whichever is 
later).  The record shows several statements from the 
appellant received in December 2000, none of which referred 
to errors of law or fact allegedly made by the RO in 
adjudicating his claim.  As such, he did not perfect an 
appeal and the Board does not have jurisdiction to address 
this claim.  

In this decision, the Board grants the appellant's 
application to reopen the previously denied claim of 
entitlement to service connection for PTSD.  As additional 
evidentiary development is required, the reopened claim is 
addressed in the Remand section of this document.  


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a June 
1990 decision.  

2.  The evidence received since June 1990 concerning the 
claim of entitlement to service connection for PTSD is new 
and material.  


CONCLUSIONS OF LAW

1.  The June 1990 Board decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104(a) and (b) 
(West 2002); 38 C.F.R. § 3.160(d) (2003).  

2.  New and material evidence have been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2003), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim. 

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. 
§ 5100.  The Court therefore concluded that a person 
attempting to reopen a previously and finally denied claim is 
a claimant under the VCAA.  Quartuccio, 16 Vet. App. at 187.  
Thus, 38 U.S.C.A. § 5103(a), as amended by the VCAA, applies 
to those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
Id.  The provisions of 38 U.S.C.A. § 5103(a) state that upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA must notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA.  

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue on appeal.  No 
further assistance in developing the facts pertinent to the 
issues is required. 

II.  Analysis

By a June 1990 decision, the Board reopened and denied the 
appellant's claim of service connection for PTSD.  Decisions 
of the Board are final and may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 7104(a) and 
(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1977 
Board decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

In its June 1990 decision, the Board concluded that although 
there was medical evidence diagnosing PTSD, the greater 
weight of that evidence supported a finding that PTSD was not 
the proper diagnosis for the appellant's psychiatric 
symptomatology.  In the 13 years since the Board's action, 
more than four volumes of medical evidence has been received, 
including numerous reports of VA and private hospitalizations 
and treatment primarily for PTSD.  Although other diagnoses 
have also been presented, such as schizophrenia, bipolar 
disorder, and dysthymia, this additional evidence is both new 
and material as to the reasoning of the Board's former 
action.  As such, the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

The merits of the reopened claim will be addressed in the 
Remand section of this document.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  


REMAND

The appellant served with the 35th U.S. Air Force Dispensary 
(later redesignated the 315th U.S. Air Force Dispensary) at 
the Phan Rang Air Base in Vietnam.  He was trained as a 
veterinary specialist.  In 1984, in response to an RO inquiry 
seeking specific information as to his alleged stressors, he 
postulated that his PTSD was premised on constant listening 
to artillery each night and aircraft each morning for his 15 
months in Vietnam, assisting in the arrival of personnel at 
the dispensary, being around dead bodies and body bags, going 
on perimeter guard patrols, and being unwelcomed on his 
return home.  

In adjudicating the claim, the VA has essentially held that 
the record does not reveal any verification of these alleged 
stressors that would support the diagnosed PTSD.  
Verification of the stressor is an element of service 
connection for PTSD.  See 38 C.F.R. § 3.304(f) (2003) 
(service connection for PTSD required medical evidence of 
PTSD, verification of the alleged stressors occurrence, and 
medical evidence tying the verified stressor to the diagnosis 
of PTSD).  The record does not show, however, that the RO has 
attempted to verify with the service department these claimed 
stressful events.  Nor does it appear that there has been 
since 1984 any effort to have the appellant supplement in a 
more specific manner his allegations.  To rectify these 
discrepancies, the claim will be remanded for additional 
evidentiary development.  

In conducting this development, VA must ensure its action are 
in accord with Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), wherein the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit's holding is 
similar to the one it reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The case is REMANDED for the following development:

1.  Review the claims file and ensure all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.   

2.  Ask the appellant to specify and 
completely describe the specific 
traumatic event(s) during service he 
asserts form the basis for a diagnosis of 
PTSD.  Tell the appellant to be specific, 
and to include dates and places of these 
incident(s), the names of others involved 
(especially if they were friends who were 
killed or wounded), the specific military 
unit(s) involved (other than the 35th or 
315th U.S. Air Force Dispensary), and any 
other information that may be useful in 
verifying his alleged stressor(s).  After 
securing any necessary releases, the RO 
should make appropriate follow-up 
inquiries and associate all documents 
generated with the claims file.  

3.  Upon completion of this action, 
review the claims file and prepare a 
summary of the claimed stressor(s) based 
on review of all pertinent documents.  
This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  Ask USASCRUR to certify the 
occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If USASCRUR is unable to 
provide such information, ask it (1) to 
provide copies of unit reports or 
histories from the 35th or 315th U.S. Air 
Force Dispensary during the appellant's 
assignment and (2) to identify any agency 
or department that could provide such 
information.  Conduct follow-up inquiries 
accordingly.  

4.  Following completion of the above 
action, make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  If the 
record establishes the existence of a 
stressor(s), then specify what stressor 
or stressors in service the record 
establishes.  In reaching this 
determination, address any credibility 
questions raised by the record.  

5.  If, and only if, the record 
establishes the occurrence of a stressor 
or stressors, then arrange for the 
appellant to be afforded an examination 
by a VA psychiatrist, who has not 
previously examined him, to determine the 
diagnoses of all psychiatric disorders 
that are present.  Specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examination 
report should reflect review of pertinent 
material in the claims file.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the inservice stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include the complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  The 
entire claims file and a copy of this 
REMAND should be made available to the 
examiner prior to the examination.  

6.  Review the record and ensure that all 
the above actions are completed.  When 
the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, 
readjudicate the claim of service 
connection for PTSD with consideration of 
38 C.F.R. § 3.304(f) (2003).  If the 
benefit sought is not granted, furnish to 
the appellant and his representative 
copies of a supplemental statement of the 
case and give the requisite period of 
time for reply.  Thereafter, return the 
claim to the Board for further review, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



